Citation Nr: 1747941	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating prior to October 2, 2015, and to a rating in excess of 30 percent for right foot plantar fasciitis with calcaneal bone spur.

2.  Entitlement to a rating in excess of 10 percent for stress fracture, left hip with bursitis.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to November 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from the September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Los Angeles, California.

These issues were previously before the Board in July 2015 and August 2016.  In its July 2015 decision, the Board remanded the claims in order to afford the Veteran a new VA examination for her service-connected plantar fasciitis of the right foot and a new VA examination for her service-connected stress fracture of the left hip.  These VA examinations were conducted in October 2015.  Nonetheless, in its August 2016 decision, the Board determined that there had not been substantial compliance with its earlier remand directives, and the claims were yet again remanded in order for additional medical opinions to be provided.  These opinions were obtained in October 2016.

In her April 2009 VA Form 9, the Veteran initially request a Board hearing at her local VA office.  However, this request was withdrawn in a September 2014 statement.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 10 percent for stress fracture, left hip with bursitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 22, 2006 to October 1, 2015, the Veteran's plantar fasciitis disability more closely approximated severe pain and swelling on use.

2.  From October 2, 2015, the Veteran's plantar fasciitis disability more closely approximated extreme tenderness of the plantar surfaces not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  From March 22, 2006 to October 1, 2015, the criteria for a 30 percent rating, but no higher, for plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  From October 2, 2015, the criteria for a 50 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

I. Right Foot Plantar Fasciitis Increased Rating 

The Veteran contends the plantar fasciitis of her right foot is worse that presently rated.  The Veteran's plantar fasciitis is presently rated under 38  C.F.R. § 4.71a, Diagnostic Code 5276.  VA received the claim for an increase in this condition on March 22, 2007.  The present appeal period includes this date, plus the one-year look-back period prior to the filing of this claim.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  
Rating Criteria

The Veteran's right foot plantar fasciitis disability is rated by analogy under Diagnostic Code 5276, for flat feet.  For mild flatfoot, with symptoms relieved by built-up shoe or arch support, a 0 percent rating is warranted.  Moderate acquired flatfoot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, is rated as 10 percent disabling when either bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 20 percent disabling for a unilateral disability; and is rated as 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances is rated as 30 percent disabling for a unilateral disability; and is rated as 50 percent disabling for a bilateral disability.  38 C.F.R. § 4.71a (2016).  

Facts

A March 2007 private treatment note revealed complaints of pain in her left foot and ankle.  The Veteran had pain about the posterior aspect of the calcaneus at the distal insertion of the Achilles and in the retrocalcaneal area as well as swelling in that area.  She also had pain under the plantar aspect of the medial facet of the calcaneus, along with early morning discomfort when she first got up in the morning with discomfort that was progressive throughout the day when she was on her feet a lot.  On examination, she walked with a normal gait but had ankle pronation with increased discomfort with passive dorsiflexion of the foot and ankle.  She was tender about the posterior aspect of the calcaneus as well as the medial plantar aspect.  Sensation was normal.  X-rays were taken and there was a small plantar calcaneal spur and a little calcification at the attachment of the Achilles.

The Veteran underwent her first VA examination for her fasciitis in May 2007.  She suffered from bilateral plantar fasciitis.  She had pain located in the back of her heel for 12 years.  It occurred constantly and traveled through the entire foot.  It was of an aching nature, and sharp and cramping.  The pain level she reported was a nine out of ten.  She complained of soreness.  She had pain at rest, along with weakness, stiffness, swelling, and fatigue.  While standing or walking she had pain, weakness, stiffness, swelling, and fatigue.  The functional impairment was noted as limiting physical activity, and limited prolonged activity such as standing, sitting, and walking.  An examination of the right foot revealed no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation.  Examination of the left foot revealed no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation.  The symptoms and pain noted were not relieved by corrective shoe wear.  The diagnostic tests performed revealed a calcaneal bone spur and mild degenerative changes of the talonavicular joint in the right foot and a calcaneal bone spur and degenerative changes of the talonavicular joint in the left foot.

The Veteran submitted a statement about her foot pain in February 2008.  She stated she had pain in her feet daily.  She noted that the statement that her feet do not get sore from prolonged use was inaccurate.  She stated that she had to move around.  She said her feet were turning outward at the joints.  The Veteran also submitted a statement about her feet in March 2012.  She noted that result of an X-ray showed internal derangement and degenerative changes of the talonavicular joint, bones spurs, and plantar fasciitis.  Her doctor requested special soles for her shoes in order to alleviate the pain.  

The Veteran underwent another examination for her feet in April 2012.  The diagnosis noted was bilateral plantar fasciitis with calcaneal bone spur. X-rays of the left foot revealed mild metatarsus adductus, hallux valgus and bunion deformity.  There were sclerotic changes of the proximal aspects of the second through fifth metatarsal which may have represented chronic stress change.  Moderate sized plantar and Achilles spurs were present.  The impression was of enthesopathic spurring of the calcaneus.  X-rays of the right foot revealed degenerative change especially involving the calcaneus where there was a spur.  There was no fracture, destructive lesion, radiopaque foreign body, mass, or dysmorphism.  The impression was no fracture seen, but age-related degenerative change.  There was severe osteopenia.  

Another VA examination was conducted in October 2015.  The Veteran reported stabbing, burning pain and the feet would stiffen up where should could not flex her toes and it was hard to get up and walk in the morning.  She would have to warm up and stretch her feet first.  The pain would get worse and she could not bend her foot, and did not walk straight.  Her altered gait affected her hip pain, and she stated that she could not wear heels.  She reported flare-ups that made her unable to walk correctly.  She would walk on the side of her feet, it was difficult to get up stairs, and she had to take one step at a time.  She stated that by the end of the day she could barely walk due to the pain and stiffness and had no flexibility in her feet.  She also reported swelling and wore TED hose.  

Her functional loss was that she could not run, and it was difficult to climb small stools and stairs.  She had bilateral plantar fasciitis that was tender to palpation in the plantar aspect with a daily frequency.  The left side was noted as moderately severe and the right side as severe.  The foot chronically compromised weight-bearing and required arch supports or shoe modifications.  There was pain in the right foot that contributed to functional loss.  On examination there was no pain in the left foot.  The examiner noted pain on movement, weight-bearing, pain on non-weight bearing, and interference with standing on the right side and swelling, deformity, instability of station, and disturbance of locomotion in both feet.  There was pain, weakness, fatigability, and incoordination that significantly limited functional ability during flare-ups in both feet.  The functional loss was described as tired, severe pain with difficulty in walking during flare-ups in both feet.  There was no other functional loss during flare-ups or when the foot was used repeatedly over time in either foot.  The right Achilles tendon was very tight, and got swollen or inflamed occasionally.  

An October 2015 VA treatment note highlighted constant throbbing pain which was aggravated with walking.  A December 2015 VA treatment note showed a complaint of left dorsal foot pain.  The Veteran stated it had been present for a while and was aggravated when she walked.  She noticed an increase in swelling in her ankles.  She also complained of left dorsal foot pain which she had noticed an increase in a palpable prominence that was tender with shoe gear.  

Analysis

The Board finds that from March 22, 2006 to October 2, 2015, the Veteran's plantar fasciitis was warranted a 30 percent rating, but not higher.  This is so because as early as March 2007, the Veteran had pain in her feet as well as swelling.  According to the March 2007 private treatment note, she had ankle pronation with increased discomfort.  Furthermore, as shown by the May 2007 VA examination, the Veteran continued to have pain, and had had such pain for the past 12 years.  As such, it is factually ascertainable that the Veteran's symptoms warranted a 30 percent rating as early as March 22, 2006.  She noted that this pain occurred constantly and was a nine out of ten in severity.  Indeed she had swelling, soreness, weakness, and fatigue when walking and even when at rest.  Her functional loss included limiting her physical activity such as walking and standing.  Similarly, by the time of her February 2008 statement, she noted pain in her feet daily, and noted her feet were turning outward at the joints.  This is a symptom the Veteran is competent to report.  Thus, the Board finds that the symptoms of the Veteran's feet more closely approximated a 30 percent rating during this period.

A rating higher than 30 percent during this period, however, is not warranted because the Veteran's symptoms did not approximate a 50 percent rating.  This is so because despite the swelling and pain in the Veteran's feet during this period, the symptoms did not reflect pronounced pronation or extreme tenderness of the plantar surfaces.

The Board further finds that from October 2, 2015 onward the Veteran's plantar fasciitis symptoms more closely approximate a 50 percent rating.  This is so because as noted in the October 2015 VA examination, by this time the Veteran was complaining of "stabbing" and "burning" pain in her feet.  She noted that she could not bend her foot and could not walk straight.  Furthermore, during flare-ups she could not walk correctly and indeed by the end of the day she could barely walk.  This was further shown in that she could not run, and it was difficult for her to climb stairs.  Her feet were tender to palpation, and there was pain on movement, weight-bearing, and nonweight-bearing.  Crucially, the functional loss in her feet was described as tired, severe pain.  Thus, the Board finds that from October 2, 2015, the date of her VA examination, the Veteran plantar fasciitis symptomatology more closely approximated a 50 percent rating.

A total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that her service-connected disabilities render her unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record reflects that she is gainfully employed.  


ORDER

From March 22, 2006 to October 1, 2015, a 30 percent rating for right foot plantar fasciitis with calcaneal bone spur, but no higher, is granted.  

From October 2, 2015 a 50 percent rating for right foot plantar fasciitis with calcaneal bone spur is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran is seeking an increase in her service-connected left hip stress fracture.  The Veteran's first VA examination during the appeal period for this condition was conducted in May 2007.  In the examination report, the examiner provided a diagnosis of a stress fracture, left hip with bursitis without a change in the earlier diagnosis.  However, a July 2007 X-ray provided an impression of "[n]o evidence of acute hip pathology."  By the time of the Veteran's April 2012 VA examination, the diagnosis was of an "old healed stress fracture, left hip with bursitis" and degenerative changes of the left hip.  By the time of the October 2015 VA examination, the diagnosis was of a stress fracture on the right side with a date of diagnosis of 1992.  Nonetheless, imaging studies indicated no degenerative or traumatic arthritis documented.  Indeed, in the Veteran's October 2016 VA examination, the examiner found "[n]o evidence [of] stress fracture or bursitis by imagining studies done directly after the claimed incident nor in more recent years."

The Board finds the result of the above VA examination inherently contradictory, and an additional medical opinion is warranted to address whether the Veteran presently has a left hip disability, right hip disability, or whether either has resolved during the appeal period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion to determine the current extent and severity of the Veteran's hip disability.  An examination should only be scheduled if deemed necessary by the examiner.

The examiner should assess whether the Veteran has had a disability of the right or left hip at any time since March 2007.  The examiner should also specifically reconcile the conflicting diagnoses found in the claims file.

If the Veteran has a left hip disability, determine its current severity.  The examiner must provide all findings, along with a complete rationale for any opinions provided.


2.  Readjudicate the Veteran's claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


